Appeal by the defendant from a judgment of the Supreme Court, Kings County (Knipel, J.), rendered March 28, 2000, convicting him of robbery in the first degree, assault in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
*481Ordered that the judgment is affirmed.
The defendant’s contention that the trial court effectively deprived him of his right to present a defense by prospectively precluding a defense witness from testifying is unpreserved for appellate review (see CPL 470.05 [2]; see e.g. People v Celifie, 287 AD2d 465, 466 [2001]; People v Jones, 171 AD2d 609 [1991] ). In any event, the court providently exercised its discretion in precluding the witness from testifying in view of the collateral nature of the prospective testimony (see People v Aska, 91 NY2d 979, 981 [1998]; People v Veras, 182 AD2d 729, 730 [1992]; People v O’Connor, 154 AD2d 626, 627 [1989]).
The defendant’s remaining contentions are without merit. Florio, J.P., Cozier, Rivera and Skelos, JJ., concur.